Name: 2013/378/EU: Political and Security Committee Decision EUPOL COPPS/1/2013 of 9Ã July 2013 extending the mandate of the Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  Asia and Oceania
 Date Published: 2013-07-16

 16.7.2013 EN Official Journal of the European Union L 193/18 POLITICAL AND SECURITY COMMITTEE DECISION EUPOL COPPS/1/2013 of 9 July 2013 extending the mandate of the Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (2013/378/EU) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2013/354/CFSP of 3 July 2013 on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (1), and in particular Article 9(1) thereof, Whereas: (1) Pursuant to Decision 2013/354/CFSP, the Political and Security Committee is authorised, in accordance with the third paragraph of Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS), including the decision to appoint a Head of Mission. (2) Decision 2013/354/CFSP extended the duration of EUPOL COPPS until 30 June 2014. (3) On 3 July 2012, the Political and Security Committee adopted decision EUPOL COPPS/1/2012 (2), appointing Mr Kenneth DEANE as Head of Mission of EUPOL COPPS from 1 July 2012 to 30 June 2013. (4) On 14 June 2013, the High Representative of the Union for Foreign Affairs and Security Policy proposed the extension of the mandate of Mr Kenneth DEANE as Head of Mission of EUPOL COPPS from 1 July 2013 to 30 June 2014, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Kenneth DEANE as Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) is hereby extended until 30 June 2014. Article 2 This Decision shall enter into force on the day of its adoption. It shall apply from 1 July 2013. Done at Brussels, 9 July 2013. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 185, 4.7.2013, p. 12. (2) OJ L 186, 14.7.2012, p. 31.